UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-1387



In Re: DAVID L. WHITEHEAD,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                    (CA-93-1291-A, CA-93-1547-A)


Submitted:   April 29, 1999                  Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David L. Whitehead, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Whitehead has filed a petition for a writ of mandamus

seeking an order directing a stay of the district court’s decision

in order to grant him a hearing before the district court judge.

He also alleges that the court should have transferred the case

because a magistrate judge in the district court was biased.   Man-

damus is a drastic remedy to be used only in extraordinary circum-

stances.     Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976).    Mandamus relief is only available when there are no other

means by which the relief sought could be granted, In re Beard, 811

F.2d 818, 826 (4th Cir. 1987), and may not be used as a substitute

for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    The party seeking mandamus relief carries the heavy burden

of showing that he has “no other adequate means to attain the

relief he desires” and that his right to such relief is “clear and

indisputable.”     Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

35 (1980).    Whitehead has not made such a showing.   Accordingly,

although we grant leave to proceed in forma pauperis, we deny

mandamus relief.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                     PETITION DENIED




                                  2